FILED
                           NOT FOR PUBLICATION                               JUL 20 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50201

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02941-LAB

 v.
                                                 MEMORANDUM*
BLANCA L. AVILA-RESENDIZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Blanca L. Avila-Resendiz appeals from the district court’s judgment and

challenges the 84-month concurrent sentences and 5-year concurrent terms of

supervised release imposed following her guilty-plea convictions for importation



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of methamphetamine and importation of cocaine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we reverse.

      Avila-Resendiz contends that the district court misinterpreted the amended

minor role Guideline, U.S.S.G. § 3B1.2, and relied on superseded precedent to

deny the minor role adjustment. To the contrary, the record reflects that the court

properly considered and applied all of the factors enumerated in the amended

commentary to the minor role Guideline. See U.S.S.G. § 3B1.2 cmt. n.3(C);

United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016). Moreover,

Avila-Resendiz has not shown that the district court relied on United States v.

Hurtado, 760 F.3d 1065 (9th Cir. 2014), or our precedent more generally, in a

manner that is inconsistent with the amended minor role Guideline. See Quintero-

Leyva, 823 F.3d at 523 (because the factors listed in the amended Guideline are

non-exhaustive, the court “may also consider other reasons for granting or denying

a minor role reduction”). Therefore, the district court did not err in imposing the

custodial sentence.

      Avila-Resendiz also contends that the district court plainly erred by

imposing a five-year term of supervised release. The district court erroneously

stated the statutory term for supervised release as “three [years] up to life.” See

U.S.S.G. § 5C1.2 cmt. n.9 (if defendant is safety valve eligible, she is exempt from


                                           2                                    16-50201
the statutory minimum term of supervised release). Accordingly, we reverse the

district court’s judgment and remand for resentencing as to the supervised release

term. See United States v. Munoz-Camarena, 631 F.3d 1028, 1030-31 (9th Cir.

2011).

      REVERSED.




                                         3                                   16-50201